                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION

JUDY GALE RAGAN                                                                   PLAINTIFF

v.                                                   CIVIL ACTION NO. 1:19cv00148-JMV

ANDREW SAUL, Commissioner
of Social Security                                                              DEFENDANT




                                     FINAL JUDGMENT


       Consistent with the Order [19] granting Defendant’s motion for remand of this case,

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this case is

REVERSED and REMANDED for further action by the Commissioner pursuant to the fourth

sentence of 42 U.S.C. § 405(g).


       SO ORDERED this 3rd day of February, 2020.



                                           /s/ Jane M. Virden
                                           UNITED STATES MAGISTRATE JUDGE
